Exhibit 10.57

GUARANTY

THIS GUARANTY, dated as of April 14, 2006, (this “Guaranty”), is made by
NovaStar Financial, Inc. (the “Guarantor”) in favor of Wachovia Investment
Holdings, LLC, (the “Buyer”, which term shall include any buyer for whom Buyer
acts as Agent as defined and provided for in the Master Repurchase Agreement
referred to below).

RECITALS

A. Pursuant to that certain Master Repurchase Agreement (Securities), dated as
of April 14, 2006, among NovaStar Mortgage, Inc. (“NMI”), NovaStar Certificates
Financing LLC (“NCFL”), NovaStar Certificate Financing Corporation (“NCFC” and
collectively with NCFL and NMI, jointly and severally the “Sellers”) and the
Buyer (the “Master Repurchase Agreement”), the Buyer has agreed to purchase
certain securities (the “Purchased Assets”) from the Sellers and the Sellers
have agreed to repurchase such Purchased Assets upon the terms and subject to
the conditions set forth therein.

B. It is a condition precedent to the obligation of the Buyer to purchase the
Purchased Assets from the Sellers under the Master Repurchase Agreement that the
Guarantor shall have executed and delivered this Guaranty to the Buyer.

NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, the parties hereto hereby agree as
follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Master Repurchase Agreement and used herein shall have the meanings given to
them in the Master Repurchase Agreement.

(b) “Obligations” shall mean the obligations and liabilities of the Sellers and
the Guarantor to the Buyer, including, without limitation, the obligations
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with the Master Repurchase Agreement, this Guaranty, any other
Program Documents and any other document made, delivered or given in connection
therewith or herewith, whether on account of covenants, Repurchase Prices,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Buyer that are
required to be paid by the Sellers pursuant to the terms of the Master
Repurchase Agreement) or otherwise.

(d) The words “hereof, “herein” and “hereunder” and words of similar import when
used in this Guaranty shall refer to this Guaranty as a whole and not to any
particular provision of this Guaranty, and section and paragraph references are
to this Guaranty unless otherwise specified.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

1



--------------------------------------------------------------------------------

2. Guaranty. (a) The Guarantor hereby, unconditionally and irrevocably,
guarantees to the Buyer and its successors, endorsees, transferees and assigns
the prompt and complete payment and performance by the Sellers when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.

(b) The Guarantor further agrees to pay any and all expenses (including, without
limitation, all reasonable fees and disbursements of counsel) which may be paid
or incurred by the Buyer in enforcing any rights with respect to, or collecting,
any or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, the Guarantor under this Guaranty. This Guaranty shall
remain in full force and effect until the Obligations are paid in full,
notwithstanding that from time to time prior thereto either or both Sellers may
be free from any Obligations.

(c) The Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of Guarantor hereunder without impairing
this Guaranty or affecting the rights and remedies of the Buyer hereunder.

(d) No payment or payments made by the Sellers, the Guarantor, any other
guarantor or any other Person or received or collected by the Buyer from the
Sellers, the Guarantor, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantor in respect of the Obligations or
payments received or collected from the Guarantor in respect of the Obligations,
remain liable for the Obligations until the Obligations are paid in full and the
Master Repurchase Agreement is terminated.

(e) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Buyer on account of its liability hereunder, it
will notify the Buyer in writing that such payment is made under this Guaranty
for such purpose.

(f) The Guarantor’s liability hereunder on any date of determination with
respect to all Purchased Assets owned by Buyers on such date shall not exceed
the Maximum Recourse Amount set forth in Section 19 of the Master Repurchase
Agreement; provided that such Maximum Recourse Amount shall not (i) constitute a
waiver, release or impairment of any obligation evidenced or secured by the
Program Documents; (ii) impair the right of Buyers to name the Guarantor or a
Seller as a party or defendant in any action or suit for judicial foreclosure
and sale under the Program Documents; (iii) impair the right of Buyers to obtain
the appointment of a receiver; (iv) impair the right of Buyers to bring suit
(and seek a money judgment therein) with respect to breach of contract, tort,
fraud or intentional misrepresentation by the Guarantor or a Seller or any other
person or entity in connection with the Program Documents; (v) impair the right
of Buyers to obtain payments on the Purchased Assets received by the Guarantor
or a Seller after the occurrence of an Event of Default; (vi) impair the right
of Buyers to bring suit (and seek a money judgment therein) with respect to any
misappropriation by the Guarantor or a Seller of payments collected in advance
with respect to the Purchased Securities; or (vii) impair the right of Buyers to
apply to losses arising out of any misrepresentation, willful misconduct or
fraud by the Guarantor or a Seller or any of their agents or employees, any suit
or money judgment related thereto.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties of the Guarantor. Guarantor hereby represents
and warrants that:

(a) It is duly organized and validly existing in good standing under the laws of
the jurisdiction under which it is organized and is duly qualified to do
business and is in good standing in every other jurisdiction as to which the
nature of the business conducted by it makes such qualification necessary.

(b) It has the full power, authority and legal right to execute, deliver and
perform its obligations under this Guaranty. This Guaranty has been duly
executed and delivered by it, has not been amended or otherwise modified, is in
full force and effect and is the legal, valid and binding obligation of
Guarantor, enforceable against it in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights of creditors generally and to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

(c) Neither the execution and delivery of this Guaranty nor the consummation of
the transactions contemplated herein will conflict with or result in a breach
of, or require any consent under, any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which the Guarantor is a party or by
which the Guarantor or its property is bound or to which the Guarantor is
subject, or constitute a default under any such agreement or instrument, or
(except for the liens created pursuant hereto) result in the creation or
imposition of any lien or encumbrance upon the Guarantor’s revenues or assets
pursuant to the terms of any such agreement or instrument.

(d) The Guarantor has received and reviewed copies of the Master Repurchase
Agreement.

(e) This Guaranty is the legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor, in accordance with its terms, subject to
bankruptcy, insolvency and similar laws and to the availability of equitable
remedies.

(f) There is no action, suit or proceeding at law or in equity by or before any
governmental authority, arbitral tribunal or other body now pending, or to the
best of the Guarantor’s knowledge, threatened against or affecting the Guarantor
or any of its property that is reasonably likely to have a material adverse
effect on the Guarantor’s condition, financial or otherwise.

(g) No authorizations, approvals or consents of, and no filings or registrations
with, any governmental authority are necessary for the execution, delivery or
performance by the Guarantor of this Guaranty.

4. Reserved.

5. Right of Set-off. Upon the occurrence of any Event of Default, the Guarantor
hereby irrevocably authorize the Buyer or any of its Affiliates at any time and
from time to time without notice to the Guarantor, any such notice being
expressly waived by the Guarantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or

 

3



--------------------------------------------------------------------------------

final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Buyer or any of its
Affiliates to or for the credit or the account of the Guarantor, or any part
thereof in such amounts as the Buyer may elect, against and on account of the
obligations and liabilities of the Guarantor to the Buyer hereunder and claims
of every nature and description of the Buyer or any of its Affiliates against
the Guarantor, in any currency, whether arising hereunder, under the Master
Repurchase Agreement as the Buyer may elect, whether or not the Buyer has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured. The Buyer shall notify the Guarantor promptly of any
such set-off and the application made by the Buyer, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Buyer and its Affiliates under this Section are in addition to
other rights and remedies (including without limitation, other rights of
set-off) which the Buyer and its Affiliates may have.

6. No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Buyer
or any of its Affiliates, the Guarantor shall not be entitled to be subrogated
to any of the rights of the Buyer against either Seller or any other guarantor
or any collateral security or guarantee or right of offset held by the Buyer for
the payment of the Obligations, nor shall the Guarantor seek or be entitled to
seek any contribution or reimbursement from either Seller or any other guarantor
in respect of payments made by the Guarantor hereunder, until all amounts owing
to the Buyer by the Sellers on account of the Obligations are paid in full and
the Master Repurchase Agreement is terminated. If any amount shall be paid to
the Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by the
Guarantor in trust for the Buyer, segregated from other funds of the Guarantor,
and shall, forthwith upon receipt by the Guarantor, be turned over to the Buyer
in the exact form received by the Guarantor (duly indorsed by the Guarantor to
the Buyer, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as the Buyer may determine.

7. Amendments, Etc. with Respect to the Obligations. The Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Buyer may be
rescinded by the Buyer and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Master Repurchase Agreement and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Buyer may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Buyer for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Buyer shall not have any obligation to protect,
secure, perfect or insure any lien at any time held by it as security for the
Obligations or for this Guaranty or any property subject thereto. When making
any demand hereunder against the Guarantor, the Buyer may, but shall be under no
obligation to, make a similar demand on the Sellers, and any failure by the
Buyer to make any such demand or to collect any payments from the Sellers or any
release of the Sellers shall not relieve the Guarantor of its obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Buyer against the Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

4



--------------------------------------------------------------------------------

8. Waiver of Rights. The Guarantor waive any and all notice of the creation,
renewal, extension or accrual of any of the Obligations, and notice of or proof
of reliance by the Buyer upon this Guaranty or acceptance of this Guaranty; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty; and all dealings between the Sellers and the Guarantor, on
the one hand, and the Buyer, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guaranty. The
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Sellers or the Guarantor with respect to
the Obligations.

9. Guaranty Absolute and Unconditional. The Guarantor understands and agrees
that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by the
Sellers of the Obligations and not of their collectibility only, and is in no
way conditioned upon any requirement that the Buyer first attempt to collect any
of the obligations from the Sellers, without regard to (a) the validity,
regularity or enforceability of the Master Repurchase Agreement, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Buyer
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by a Seller
against the Buyer, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Sellers or the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of a Seller
from the Obligations, or of the Guarantor from this Guaranty, in bankruptcy or
in any other instance. When pursuing its rights and remedies hereunder against
the Guarantor, the Buyer may, but shall be under no obligation to, pursue such
rights and remedies as it may have against a Seller or any other Person or any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Buyer to pursue such other rights or
remedies or to collect any payments from a Seller or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of a Seller or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Buyer against the Guarantor. This Guaranty shall remain in full force and effect
and be binding in accordance with and to the extent of its terms upon the
Guarantor and the successors and assigns thereof, and shall inure to the benefit
of the Buyer, and its successors, endorsees, transferees and assigns, until all
the Obligations and the obligations of the Guarantor under this Guaranty shall
have been satisfied by payment in full and the Master Repurchase Agreement shall
be terminated, notwithstanding that from time to time during the term of the
Master Repurchase Agreement the Sellers may be free from any Obligations.

10. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of either Seller or the Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, either Seller or Guarantor or any substantial part of its property,
or otherwise, all as though such payments had not been made.

 

5



--------------------------------------------------------------------------------

11. Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Buyer without set-off or counterclaim in U.S. Dollars in accordance
with the wiring instructions of the Buyer.

12. Notices. All notices, requests and other communications provided for herein
(including without limitation any modifications of, or waivers, requests or
consents under, this Guaranty) shall be given or made in writing (including
without limitation by telex or telecopy) and delivered to the intended recipient
at the “Address for Notices” specified on the signature page hereto; or, as to
any party, at such other address as shall be designated by such party in a
written notice to each other party. All such communications shall be deemed to
have been duly given when transmitted by telex or telecopy or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.

13. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14. Integration. This Guaranty and the Master Repurchase Agreement represent the
agreement of the Guarantor with respect to the subject matter hereof and thereof
and there are no promises or representations by the Buyer relative to the
subject matter hereof or thereof not reflected herein or therein.

15. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of the terms
or provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Guarantor and the Buyer,
provided that any provision of this Guaranty may be waived by the Buyer.

(b) The Buyer shall not by any act (except by a written instrument pursuant to
Section 15(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the Buyer,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Buyer of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Buyer would otherwise have on any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

6



--------------------------------------------------------------------------------

16. Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

17. Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Buyer and its
successors and assigns. This Guaranty may not be assigned by the Guarantor
without the express written consent of the Buyer.

18. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY NEW YORK LAW WITHOUT
REFERENCE TO CHOICE OF LAW DOCTRINE.

19. SUBMISSION TO JURISDICTION; WAIVERS. GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND THE MASTER REPURCHASE AGREEMENT, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

20. WAIVER OF JURY TRIAL. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, THE MASTER
REPURCHASE AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

7



--------------------------------------------------------------------------------

21. Other Liens. Notwithstanding anything to the contrary contained herein,
liens previously granted by the Guarantor in favor of the Buyer or future liens
that are granted by the Guarantor in favor of the Buyer will not constitute a
breach of this Guaranty.

22. Agents. The Buyer may employ agents and attorneys-in-fact in connection
herewith and shall not be responsible for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it in good faith.

23. Counterparts. This Guaranty may be executed in any number of counterparts,
all of which when taken together shall constitute one and the same instrument
and any of the parties hereto may execute this Guaranty by signing any such
counterpart.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and delivered as of the day and year first above written.

 

NOVASTAR FINANCIAL, INC.,

as Guarantor

By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President

 

Address for Notices with respect to each of the foregoing: 8140 Ward Parkway,
Suite 300 Kansas City, Missouri 64114 Attention:   Rodney Schwatken   Vice
President/Treasury Telephone:   (XXX) XXX-XXXX Facsimile:   (XXX) XXX-XXXX

 

WACHOVIA INVESTMENT HOLDINGS, LLC By:  

/s/ Andrew W. Riebe

Name:   Andrew W. Riebe Title:   Vice President Address for Notices: 301 South
College Street Charlotte, North Carolina 28288 Attention: Andrew Riebe
Telephone: (XXX) XXX-XXXX Facsimile: (XXX) XXX-XXXX

 

9